Title: To Thomas Jefferson from Edward Stevens, 14 April 1802
From: Stevens, Edward
To: Jefferson, Thomas


            Sir
              Philadelphia April 14th: 1802
            The Bearer, Mr: O Hebert is an english Gentleman of easy Circumstances, interested in a Patent Right for a Discovery of a Mode of applying Steam for the Cure of certain Disorders. Altho’ the Discovery is not altogether new, yet I believe the Mode of Application is perfectly so. I am willing for the Good of Humanity to suppose that it possesses all the Virtue attributed to it by it’s Proprietor. The Interest which you take in the Promotion of Science in general; and more especially when it tends to the immediate Good of Mankind will excite a favourable Impression as to the Subject of this Letter and will I hope plead my Apology for presenting him to you.
            I am, with Sentiments of the highest Respect, Sir Your most obedt: Servt:
            Edward Stevens
          